Citation Nr: 1809868	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for major depression.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4. Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for a right ankle condition.

6. Entitlement to service connection for a left ankle condition.

7. Entitlement to an initial rating in excess of 20 percent for a right foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot (corns and callouses). 
8. Entitlement to an initial rating in excess of 20 percent for a left foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot (corns and callouses).

9. Entitlement to a rating in excess of 40 percent prior to June 9, 2014, and a rating in excess of 60 percent effective from June 9, 2014 for urethral stricture.

10. Entitlement to an initial rating in excess of 10 percent for painful scars associated with the right and left foot disorders.

11. Entitlement to an earlier effective date prior to June 7, 2005 for a 40 percent rating for urethral stricture.

12. Entitlement to an earlier effective date prior to June 9, 2014, for the grant of service connection for painful scars associated with the bilateral feet.

13. Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 1975 and from November 1976 to November 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA), including from an October 2011 rating decision issued by the Los Angeles, California RO which granted service connection for a bilateral foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the feet (corn and calluses) and assigned initial 20 percent ratings for each foot, effective from June 12, 1992; and granted a 40 percent rating for urethral stricture, effective June 7, 2005.  

Additionally these matters come before the Board from a July 2014 rating decision of the San Diego, California RO which granted service connection for painful scars and assigned an initial 10 percent rating, effective June 9, 2014; and granted a 60 percent rating for the service-connected urethral stricture, effective June 9, 2014.  

These matters also come before the Board from a November 2014 rating decision in which the RO denied service connection for PTSD, denied service connection for a bilateral ankle condition, denied service connection for diabetes associated with herbicide exposure, and denied entitlement to a TDIU rating.  

Finally, these matters come before the Board from a July 2015 RO rating decision which denied service connection for bilateral hearing loss and found that new and material evidence had been submitted to reopen a claim of service connection for major depression.

The Board notes that in letters dated in August 2016, April 2017, and July 2017, the Veteran's representative requested the status of the pending claim for a bilateral eye condition which was filed in December 2013, claiming that neither the Veteran nor his representative had received the statement of the case (SOC).  Review of the record, however, reflects that an SOC was issued in March 2015, and apparently sent to the Veteran in March 2015, with a courtesy copy to his representative.  As the appeal was not perfected, this issue is not before the Board at this time.

Following the October 2011 RO decision on appeal, the Veteran submitted a notice of disagreement (NOD) in December 2012 as to a 40 percent rating assigned for urethral stricture and as to the effective date assigned for the 40 percent rating for urethral stricture.  As a result, a separate appeal for an effective date prior to June 7, 2005, for the award of a 40 percent rating for urethral stricture, was initiated.  Thereafter, a July 2014 RO rating decision granted service connection for painful scars of the feet and assigned a 10 percent rating, effective June 9, 2014; and also granted a 60 percent rating for urethral stricture, effective June 9, 2014.  In August 2014, the Veteran submitted a NOD as to the 10 percent rating assigned for the painful scars, the effective date assigned for the 10 percent rating for the painful scars, and the effective date assigned for the 60 percent rating for the urethral stricture.  A separate appeal for an effective date prior to June 9, 2014 for the award of a 60 percent rating for urethral stricture was initiated.  However, the issue of entitlement to a higher rating for urethral stricture was already on appeal, and although the Veteran separately appealed a claim for entitlement to an effective date prior to June 9, 2014 for the award of a 60 percent rating for urethral stricture, such claim is encompassed by his appeal seeking a higher disability rating.  It is more favorable for the Veteran to pursue an increased rating claim rather than an earlier effective date claim.  Thus, he is not prejudiced by the characterization of the claim as an increased "staged" rating claim.  Additionally, in light of the grant of service connection for painful scars in the July 2014 rating decision, his claim for an earlier effective date for the initial 10 percent rating assigned for painful scars is premature, and the claim will be considered as a request for an earlier effective date for the grant of service connection.

The issues of entitlement to service connection for bilateral hearing loss, a psychiatric disorder, right and left ankle conditions, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2006 decision, the Board denied service connection for an acquired psychiatric disorder, based on a finding there was no evidence to show that the Veteran had a current, chronic psychiatric disorder, including major depression, that was related to his service.  He did not appeal this decision, which became final.

2. Evidence received since the Board decision of February 2006 was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and does raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

3. The Veteran served during the Vietnam era, but his service did not include duty in the Republic of Vietnam; thus he is not entitled to a presumption of herbicide exposure. 

4. The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service, or until years thereafter, and is not related to service.

5. The Veteran's service-connected right foot disorder has been manifested by chronic foot pain and swelling and additional symptoms that most nearly approximate moderately severe disability, including findings of heat, stiffness, interference with standing and walking, and flare-ups, as well as fatigability and functional impairment due to pain; with symptoms alleviated by medication, rest, heat/ice, and not wearing close toe shoes; there has been no atrophy or instability shown, and no current evidence of hyperkeratosis, thus, the preponderance of the evidence is against a finding of severe disability. 

6. The Veteran's service-connected left foot disorder has been manifested by chronic foot pain and swelling and additional symptoms that most nearly approximate moderately severe disability, including findings of heat, stiffness, interference with standing and walking, and flare-ups, as well as fatigability and functional impairment due to pain; with symptoms alleviated by medication, rest, heat/ice, and not wearing close toe shoes; there has been no atrophy or instability shown, and no current evidence of hyperkeratosis, thus, the preponderance of the evidence is against a finding of severe disability. 

7. Prior to June 9, 2014, the Veteran's urethral stricture was not manifested by the required use of an appliance, the use of absorbent materials which must be changed more than four times per day, nor any type of renal dysfunction.

8. Effective from June 9, 2014, the Veteran's urethral stricture has not been manifested by any type of renal dysfunction and has been awarded the maximum rating available for voiding dysfunction.

9. The Veteran's three painful scars of his right and left foot have been manifested by no more than complaints of pain.

10. On June 7, 2005, an informal claim for an increased rating for urethral stricture was received from the Veteran. 

11. Prior to June 7, 2005, there were no documents which could be construed as formal or informal unacted upon claims for an increased rating for the service-connected urethral stricture received in the record.

12. It was not factually ascertainable that an increase in severity of the Veteran's urethral stricture occurred at any point prior to June 7, 2005.

13. The Veteran's first (informal) claim seeking for service connection specifically for scars associated with the bilateral feet was received on June 9, 2014; there is nothing in the record received prior to that date which could be construed as an informal claim of service connection for scars of the feet.

CONCLUSIONS OF LAW

1. New and material evidence has been received since the final February 2006 Board decision, and the claim of service connection for major depression, is reopened. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156 (2017).
2. Diabetes mellitus was not incurred in or aggravated by active service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for a rating in excess of 20 percent for a right foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot (corns and callouses) have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2017).

4. The criteria for rating in excess of 20 percent for a left foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot (corns and callouses) have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2017).

5. The criteria for an initial rating in excess of 40 percent, prior to June 9, 2014, for urethral stricture, have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.41, 4.115, DC 7518 (2017).

6. The criteria for a rating in excess of 60 percent, effective from June 9, 2014, for urethral stricture, have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.41, 4.115, DC 7518 (2017).

7. The criteria for an initial 20 percent rating for painful scars, associated with the Veteran's right and left foot disorders, have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2017).

8. The criteria for an effective date earlier than June 7, 2005, for a 40 percent rating for urethral stricture, have not been met.  38 U.S.C. §§ 1155, 5110(a); 38 C.F.R. §§ 3.400, 4.7, 4.115b, Diagnostic Code 7518 (2017).

9. The criteria for an effective date earlier than June 9, 2014, for the grant of service connection for painful scars, associated with the Veteran's bilateral foot disorder, have not been met.  38 U.S.C. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.7, 4.115b, Diagnostic Code 7518 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2010, December 2010, March 2012, June 2013, and March 2014.

The Veteran was not scheduled for a VA examination to determine whether his diabetes mellitus may be related to service.  VA will provide a medical examination or opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, with regard to the claim for service connection for diabetes mellitus, there is competent medical evidence of a current disability, but the Veteran is not presumed to have been exposed to herbicides during service, and there has been no indication that he was exposed to herbicides in service nor is there any indication that his diabetes mellitus may be related to service.  Accordingly, a VA examination is not required here, even under the low threshold of McLendon.

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in April 2005, May 2014, June 2014, and May 2016 to assess the severity of his bilateral foot disorder; in October 2010, June 2014, May 2015, and in May 2016 to assess the severity of his urethral stricture; and in June 2014 to assess the severity of his painful scars of the feet.  These included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  These examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with the duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In a February 2006 decision, the Board denied service connection for an acquired psychiatric disorder based on a finding there was no evidence to show that the Veteran had a current, chronic psychiatric disorder, including major depression, that was related to his military service, to include the acute episodes of situation reaction diagnosed in service.  The Veteran did not appeal this decision and it became final. 

The evidence of record at the time of the February 2006 Board decision included service treatment records, numerous post-service treatment records, a VA psychiatric examination in October 2000, and a VA psychological evaluation in July 2005.  Service records showed the Veteran underwent psychiatric evaluation in service, and post-service private treatment records show he had continued treatment for depression since 1986, which was repeatedly attributed to problems experienced while working as a civilian employee for the Long Beach Naval Shipyard from 1980 to 1983.  In October 2000, the VA examiner specifically found that the Veteran's major depression was unrelated to service.  In July 2005, the VA examiner concluded that the Veteran's major depressive/dysthymic disorder was related primarily to his experiences at the Long Beach Naval Shipyard, his loss of employment, and his inability to find employment since that time.  

Evidence received since the February 2006 Board decision consists of VA and private medical records, and statements from the Veteran.  VA treatment records showed that the Veteran was treated for a variously diagnosed psychiatric disorder, to include major depressive disorder and PTSD.  In a letter dated January 2010, a private physician, Dr. P. opined that the Veteran's feet and leg pain had worsened over last 35 years because in addition to the discomfort, he had limited functioning and ambulation, subjectively higher intensity pain, and onset of depression.  Further, in May 2011, a VA examiner noted that the Veteran had a nervous breakdown due to his frustrations of chronic foot pain preventing him from wearing the required safety shoes to work.  The Veteran also reported he had surgery for urethral stricture in service which made him feel like less of man while he was still in the Navy and asserted that this made his depression and PTSD worse.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In reviewing the evidence of record since February 2006, the Board concludes that the VA and private medical records and the Veteran's statements are all new in that they were not previously considered in the 2006 Board decision.  His statements to the effect that service-connected disabilities worsened his depression and PTSD are also material in that they specifically relate to unestablished facts necessary to substantiate the claim.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for major depression is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  As explained above, the reopened claim has been expanded to encompass service connection for all psychiatric disorders, on both a direct and secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

III. Service Connection Claim

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain "chronic" diseases, such as diabetes mellitus, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f), 38 C.F.R. § 3.307 (6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307 (a)(6)(iii), 38 C.F.R. § 3.313(a). If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases, including diabetes mellitus, shall be service connected.  38 U.S.C. § 1116, 38 C.F.R. § 3.309 (e).

The Veteran contends service connection is warranted for his diabetes mellitus, as a result of his exposure to herbicides in service.  Review of the competent medical evidence of record shows that the Veteran has been diagnosed with and treated for diabetes mellitus; thus he has a current disability.  There is no indication, however, that he served in the Republic of Vietnam or that he was otherwise exposed to herbicides during service.  In that regard, a DD Form 214 shows that the Veteran had active service from November 1972 to August 1975, with two years and six months of foreign and/or sea service; but there was no indication he served in the Republic of Vietnam during this period.

In July 2014, the AOJ submitted a PIES (Personnel Information Exchange System) request for information to the NPRC (National Personnel Records Center), requesting the Veteran's complete medical records and entire personnel file.  Review of the records received show no evidence to substantiate any service in the Republic of Vietnam, and no records of exposure to herbicides. 

In a letter dated in July 2014, the RO requested that the Veteran provide information regarding how his military duties exposed him to herbicides.  The RO advised the Veteran that if he served in Vietnam he needed to provide evidence of this service, and that if he did not serve in Vietnam, he needed to provide evidence of when, where, and how he was exposed.  

Received in September 2014 from the Veteran was a statement in which he listed the ships he served onboard from November 1972 through August 1975, and the ships he served on from November 1976 to November 1978.  He also indicated that while in some locations he had been granted shore leave incrementally.  Review of the record, however, shows that he did not provide any more evidence or information regarding exposure to herbicides in service or whether he entered Vietnam during his active service.
The preponderance of the evidence is against a finding that the Veteran served on the landmass of Vietnam or its inland waterways during the pertinent period as set forth above.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). Thus, the Board finds that the presumption of herbicide exposure based on service in the Republic of Vietnam does not apply in this case, and service connection for diabetes mellitus due to herbicide exposure is not warranted on a presumptive basis.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As previously noted, the Veteran has been diagnosed with diabetes mellitus.  STRs do not show, nor has he alleged, that his diabetes mellitus had an onset in service.  He has also made no allegation that his diabetes mellitus had its onset within one year of his discharge from either period of active service.  Private treatment records showed that he was diagnosed with prediabetes in 2011, and with diabetes in 2012-34 years after his separation from service.  He has not alleged that his diabetes mellitus is etiologically related to his active service, other than being due to his asserted exposure to herbicide agents.  There is no competent evidence of a link between his currently diagnosed diabetes mellitus and his active service, and as explained above, a VA examination on this issue is not warranted or necessary. 

In view of the foregoing, the Board finds that the claim service connection for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence of record is against the Veteran's claim for service connection for diabetes mellitus, that doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Bilateral Foot Disorder

The Veteran contends that he should be entitled to disability ratings in excess of 20 percent for his service-connected right and left foot disorders.  The record reflects that his service-connected right and left foot disorders, to include foot strain and recurrent foot pain due to chronic hyperkeratosis, have each been assigned initial 20 percent ratings, effective from June 12, 1992, pursuant to Diagnostic Code 5284.  
Under Diagnostic Code (DC) 5284, moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5284.  

The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology such as "mild" by examiners, although an element of evidence to be considered, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

On a VA examination in April 2005, the Veteran reported his feet swelled and were very painful while standing.  He was only able to wear tennis shoes, and indicated that any kind of walking caused his feet to swell up.  He reported that flare-ups consisted of pain, but not weakness, fatigability, lack of endurance, or incoordination.  He was able to walk one block.  He denied any prior surgery, the use of a cane or brace, or any periods of incapacitation due to his feet.  He had not missed any work due to these symptoms.  Examination of the feet revealed mild flat foot deformity, worse on the right than the left, and his hind foot was noted to be in mild valgus but easily passively correctable.  His Achilles were well aligned.  There was tenderness to palpation over the metatarsal heads.  Sensation was normal throughout the feet with no evidence of rashes or skin breakdown.  X-rays revealed no degenerative changes or other abnormality.  Bilateral foot strain was diagnosed.

In a statement dated in October 2010, the Veteran reported that over the years his feet had gotten worse, affecting his ankles, legs, and knees, and that his feet swelled up from prolonged wearing of shoes, and got raw between the toes. 

In a statement dated in October 2010, the Veteran's spouse reported that for the past 25 years she had witnessed the difficult he experienced with his feet, noting that his feet had swollen to the point he was unable to wear shoes and wore slip-ons.  She also reported that the Veteran had trouble standing without holding onto something to steady himself, and had difficulty with walking due to pain.

In a letter dated in November 2010, a private physician indicated that the Veteran reported that the pain in his feet and legs had progressed over the past 35 years.  

On a VA examination in May 2011, the Veteran reported having continued pain, swelling, heat, stiffness, and fatigability, in both feet, while standing, walking, or at rest.  He had weakness in his left foot while standing, walking, or at rest, but not in his right foot.  His response to treatment was fair.  It was noted that rest, elevation, and applying heat partially relieved his symptoms; medication, relieved his symptoms; and he avoided wearing closed toe shoes.  He denied any flare-ups of joint disease.  He was unable to stand for more than a few minutes, and he was able to walk 1/4 of a mile.  He used a cane due to his foot pain.  It was noted that he continued to work for the military as a civilian, requiring him to wear work boots.  Physical examination revealed no painful motion, tenderness, instability, or weakness, bilaterally.  There was evidence of swelling and abnormal weight bearing bilaterally, as well as swelling in the medial foot, but no erythema.  He wore cushioned flip-flop shoes, and it was noted that there was evidence of an unusual shoe wear pattern.  There was no evidence of muscle atrophy of the foot, skin or vascular foot abnormality, or malunion or nonunion of the tarsal or metatarsal bones.  A diagnosis of recurrent foot pain secondary to chronic hyperkeratosis of the feet (corns, and calluses) was given.  It was noted that he was able to perform all activities of daily living, as long as he avoided wearing closed toe shoes and was permitted to take frequent breaks from standing and walking.  X-rays studies of the feet showed no arthritis.  Generalized mild osteopenia of both feet was noted.  The examiner opined that the Veteran's recurrent foot pain due to recurrent hyperkeratosis of the feet was caused by service, noting that service medical records documented chronic foot problems due to improper fitting footwear. 

On a VA examination in June 2014, the diagnoses included left and right plantar hyperkeratosis, as secondary to foot blisters, resulting in corns and calluses formation, and bilateral feet osteopenia.  For history, the Veteran reported that the date of onset of symptoms was in November 1972, during boot camp, when he was running in tight shoes.  He reported that his feet swelled, grew corns, and hurt when walking, and that his ankles gave-way due to overwhelming pain.  He reported that when walking, it only made it worse, and he had to wear shoes all the time because he did not know when he was cut or injured.  On examination, he reported having pain in both feet, and also reported that flare-ups impacted the functioning of the feet, including being sore and painful, using medication daily for pain, swelling, and toes sometimes feeling like they are not there.  He reported functional impairment from leg and knee pain due to his feet and ankles giving out.  The examination demonstrated bilateral foot pain on movement, weight bearing, and non-weight bearing.  The examiner stated that there was functional loss due to pain on prolonged use of the feet, but no weakness, fatigability, or incoordination.  The examiner noted that the Veteran had functional loss during flare-ups or when the foot was used repeatedly over a period of time, but the examiner could not give an opinion as to the additional functional loss because he was not tested for range of motion or repetitive motion of the feet.  The Veteran reported he was in pain at all times, and used ice packs to help get the pain down to a bearable level, that the pain often spreads to the ankles, and that he had swelling in his feet and his socks became intolerable to wear.  The examiner opined that the Veteran's foot disorders impacted his ability to work, noting that his toes felt raw and he could not put on socks, and he could not bear weight for long or do prolonged standing or walking.  He reported that when he was at work and wearing shoes, his feet were so painful he wished work was over so he could take them off.  He also reported difficulty walking around in the shoes.  

On a VA examination in May 2016, the diagnoses included bilateral foot disorders to include foot strain and recurrent foot pain, and a new diagnosis of bilateral foot diabetic neuropathy.  The Veteran reported he took numerous pain medications for swelling, pain, discomfort, and aches.  He described the pain as not being able to walk far, feeling like he was stuck with a bunch of needles, which caused his ankles to go out and this created other problems including using a walking cane and sometimes a wheel chair.  The Veteran described flare-ups as his ankles and knees had trouble due to falling when his feet give out.  It was noted that he was forced to retire due to all these restrictions.  It was also noted that the Veteran reported functional impairment from his ankles and knees, due to his feet giving out due to chronic pain, and lots of pain medication.  The examiner noted that the Veteran reported pain and burning in the feet and interference with walking and standing due to diabetic neuropathy, which is not a service connected disability.  The examiner noted that the contributing factors of foot disability included weakened movement, excess fatigability, incoordination, pain on movement, pain on weight-bearing, and interference with standing.  It was noted that the Veteran used a walker and shoes with an attached hard ankle brace, and also noted that he had neuropathy of the feet and needed extra support.   

In a VA medical opinion addendum dated in July 2016, it was commented that examination had not reveal evidence of hyperkeratosis and the condition was noted to be currently quiescent.

After reviewing the record, the Board finds that the symptoms associated with the Veteran's service-connected right and left foot disorders are best described as moderately severe, and therefore ratings in excess of 20 percent are not warranted.  38 C.F.R. § 4.71a, DC 5284.  This is based primarily on the VA examinations which showed that the Veteran was seen for complaints of chronic pain and swelling in the feet, as well as heat, stiffness, weakness, and fatigability, in both feet, while standing, walking, or at rest.  He reported flare-ups impacting the functioning of the foot, including being sore and painful, needing medication daily for pain, swelling, and sometimes feeling like the toes are not there.  It was also noted that he had bilateral foot pain on movement, weight bearing, and non-weight bearing.  VA examinations also, however, showed that the Veteran denied periods of incapacitation, that he had a fair response to treatment with medication, rest, elevation, and applying heat; that there was no evidence of muscle atrophy, that x-rays of the feet were negative, and there was no objective evidence of instability.  Moreover, a rating in excess of 20 percent is not warranted even when additional functional loss is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  In that regard, the Board notes that the Veteran's primary functional impairment is due to foot pain, and there have also been findings of weakened movement, excess fatigability, incoordination, and pain on movement and weight-bearing, however, the more recent VA examinations have noted that some of the Veteran's foot pain and other symptoms are due to his non-service-connected diabetes mellitus.  Thus, the Board does not find that his symptoms are overall characteristic of a severe foot disability; rather the symptoms more closely approximate moderately severe disability.  

The Board has considered other potentially applicable diagnostic codes, but does not find any that they assist the Veteran in this case.  The competent evidence of record does not demonstrate flatfoot, weak foot, claw foot, hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones.  Thus, DCs 5276, 5277, 5278, 5281, and 5283 are not for application.  Further, a rating in excess of 10 percent is not available for metatarsalgia (Morton's disease) and hallux valgus, even if DCs 5279 and 5280 were applicable.  In this case, the Board finds that the Veteran's right and left foot disorders are appropriately evaluated under DC 5284 for other foot injuries.

The Board has also considered lay statements from the Veteran and his spouse, and acknowledges that they are competent to report their observations with regard to his feet.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds their statements regarding the Veteran's foot pain, swelling, and interference with standing and walking, to be consistent with the ratings assigned, and to the extent he argues his symptoms are more severe, his statements must be weighed against the other competent evidence of record.  The Board finds, however, that the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general (though competent and credible) lay assertions regarding the severity of his right and left foot disabilities.  

Accordingly the Board concludes that ratings in excess of 20 percent for the Veteran's service-connected right and left foot disabilities are not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claims for 20 percent ratings for the service-connected right and left foot disabilities must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

2. Urethral Stricture

The record reflects that the Veteran's service-connected urethral stricture has been rated at 40 percent prior to June 9, 2014, and at 60 percent as of June 9, 2014, under DC 7518.  See 38 C.F.R. § 4.115b, DC 7518.

DC 7518 indicates that stricture of urethra is to be rated as voiding dysfunction.  Pursuant to the rating criteria for dysfunctions of the genitourinary system, voiding dysfunction, to include continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, is assigned a 40 percent disability rating when requiring the wearing of absorbent materials which must be changed two to four times per day; and a 60 percent disability rating (the maximum available) when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

Pursuant to the rating criteria for dysfunctions of the genitourinary system, renal dysfunction is assigned a 60 percent disability rating for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101; and an 80 percent disability rating for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  See 38 C.F.R. § 4.115a.

A review of the record shows that in October 2010, the Veteran's spouse submitted a statement in which she indicated he was spending quite a bit of time in the restroom to urinate, and that he was up several times a night (at least 4 or 5 times) trying to urinate.  In an October 2010 statement, the Veteran reported that the urethral stricture had gotten worse over the years and he strained when using the bathroom and was embarrassed because it took him a long time to go.  He also reported having a slow drip and leakage problem.  

A private treatment record showed that in November 2010, the Veteran underwent a cystoscopy for his history of urethral stricture, for which he underwent a dilatation procedure years ago.  He continued to suffer from hesitancy and spraying of urine, but reported he had switched from Terazosin to Flomax and was urinating better with no more spraying of urine.

On a VA examination in November 2010, the Veteran reported urinary hesitance and dysuria, and that he was taking Flomax to help with his symptoms.  He reported he recently had a cystoscopy which showed a urethral stricture, which had progressively worsened.  His urinary symptoms included hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, straining to urinate, frequency of daytime voiding every 1 to 2 hours, and voiding 5 or more times per night.  There was no urinary leakage or history of recurrent urinary tract infection.  There was a history of obstructed voiding, but this had not caused recurrent urinary tract infections.  No catheterization or dilations were required.  There was no history of urinary tract stones or renal dysfunction or failure.  A uroflowmetry revealed a wide caliber stricture at the bulbar urethra, however the flexible cystoscope was able to be advanced into the bladder without significant difficulty.  The diagnosis was two wide caliber urethral strictures, which had no significant occupational effects, but did moderately affect using the toilet. 

Private treatment record showed that in 2011 the Veteran underwent cystoscopy with dilation.  VA treatment records showed that he underwent a repeat cystoscopy in November 2011 which revealed no evidence of urethral stricture or obstruction.  

VA treatment records showed that in February 2012, the Veteran returned for follow up for urethral stricture disease, and he reported no change in his urinary symptoms.  He had burning on urination for 30 years and decreased stream, although Tamsulosin helped the flow somewhat.  The examiner discussed a cystoscopy/dilation and urodynamics with the Veteran in order to further evaluation his symptoms, but he was not willing to have these procedures and did not want to perform self-dilation.  He reported he had lived with these symptoms and was managing by drinking cranberry juice and water.  In June 2012, he complained of poor stream, nocturia, urgency with urge incontinence.  The assessment included history of urethral stricture, and the Veteran declined a repeat cystoscopy, and it was noted that he should restrict fluid intake prior to bedtime.  In September 2013, he reported frequent urination, every 2 to 3 hours at night and that it was taking him longer to urinate.  In December 2013, it was noted that he had chronic dysuria, his last urinary tract infection was 10 to 15 years prior, and he had slow flow and voided every 3 hours at night.  A cystoscopy was to be scheduled to rule out recurrent disease.  In March 2014, he underwent a cystoscopy, cystogram, and urethral dilation, and since that surgery he reported voiding was easier.  In April 2014, he reported daytime frequency of 4-5 times a day, and nocturia every 2 hours.

On a VA examination in June 2014, the Veteran reported current symptoms of slow flow, great leakages, frequent usage, and painful to discharge, and that surgery in March 2014 made it worse and he wore a catheter for weeks to try to fix the problem.  He reported voiding dysfunction including painful discharge, slow flow, leakage, and frequency, as well as requiring absorbent material which must be changed more than 4 times per day.  His voiding dysfunction did not require the use of an appliance.  He reported urinary frequency, with a daytime voiding interval between 1 and 2 hours, and nighttime awakening to void 5 or more times.  He reported obstructed voiding symptoms of marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  He also reported a history of recurrent symptomatic bladder or urethral infections requiring long-term drug therapy, as well as catheter drainage in March 2014 and July 2014, continuous intensive management, and intermittent intensive manage.  While there is a notation that the Veteran had a scar related to the treatment for urethral stricture, the examiner clarified that there were no scars from the surgery as it was done with a cystoscopy with no visible scars.  He reported he was told in March that he had "a lot of scars" and a stricture, and he indicated that surgery helped his urination for a while, but the difficulty and stricture had reoccurred.  The VA examiner stated that the urethral stricture would impact the Veteran's ability to work because at work he used the restroom very frequently or more often than anybody.

On VA examination in May 2015, the examiner opined that the Veteran's urinary tract condition did not preclude him from sedentary work.  The examiner indicated that due to the impact of the Veteran's inability to retain urine for a longer period, he had to frequently use the bathroom - more than any of his co-workers - which would cause work disruption intermittently, however, if accommodation was given to him to frequently use the bathroom, he should be able to do sedentary work.

On VA examination in May 2016, the Veteran reported he was scheduled to have surgery in July 2016 to reduce pain and increase the flow.  He had been taking medication to help ease pain, and the surgery was to try to clear scar tissue from a past surgery that had failed.  He reported the condition had significantly worsened, was told the surgery should remove some of the discomfort, but that he should use a catheter to clear the path in the meantime.  It was noted that he had voiding dysfunction, but did not require wearing of absorbent materials.  He did require the use of an appliance because sometimes he had to self-catheterize if he could not void.  It was noted that he had urinary frequency with a daytime voiding interval of less than one hour and nighttime awakening 3 to 4 times to void, as well as hesitancy, slow stream, weak stream, and decreased force of stream, but did not require dilatation.  The examiner opined that the Veteran's urethral condition did not impact his ability to work. 

In considering the Veteran's claim for a rating in excess of 40 percent prior to June 9, 2014, the Board finds that the criteria for a higher rating were not been met at any time from June 7, 2005 (date of claim for an increased rating) to June 8, 2014.  The competent evidence of record, briefly highlighted above, does not demonstrate that the Veteran required the use of an appliance or absorbent materials which must be changed more than four times per day to warrant the next higher rating of 60 percent for voiding dysfunction, nor any type of renal dysfunction to warrant a higher rating for renal dysfunction.  After a review of record prior to June 9, 2014, the Board finds that during this period the Veteran's service-connected urethral stricture was manifested by various symptoms including dysuria, burning on urination, hesitancy, urgency, weak stream, slow flow, and frequency of daytime and night time voiding.  Additionally, the record reflects that prior to June 9, 2014, the Veteran underwent surgical procedures to help with urethral stricture symptoms, and while his symptoms increased in severity during this time period, there was no showing that the Veteran used absorbent materials during this period, or that he required the use of an appliance such as a catheter.  

The Board has also considered whether a higher rating is warranted for renal dysfunction under 38 C.F.R. § 4.115a, however, review of the record shows no findings of renal dysfunction associated with the service-connected urethral stricture.  The Board has considered the Veteran's reported history of symptomatology for his service-connected urethral stricture prior to June 9, 2014, and while he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses, he is not competent to identify specific levels of his service-connected genitourinary system disability according to the appropriate diagnostic code and relevant rating criteria.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record, and the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology prior to June 9, 2014.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

With regard to the claim for a rating in excess of 60 percent from June 9, 2014 for urethral stricture, the Board notes that the Veteran is currently receiving the maximum rating available under the assigned rating criteria for voiding dysfunction (38 C.F.R. §§ 4.115a, 4.115b, DC 7518).  In considering a higher rating under other potentially applicable regulations, the Board finds that the criteria for a rating in excess of 60 percent for renal dysfunction have not been met at any time during the period on appeal as the record does not show that the has any type of renal dysfunction to warrant the next higher 80 percent rating. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for a rating in excess of 40 percent for urethral stricture prior to June 6, 2014, and a rating in excess of 60 percent for urethral stricture, effective from that date.  Because the preponderance of the evidence is against the claims, the benefit of the doubt provision does not apply, and the claims must be denied. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3. Painful Scars of the Feet

The record reflects that the Veteran has a scar on his right foot and scars on his left foot related to the corn/callus excisions he underwent in service.  By rating decision dated in July 2014, the RO granted service connection for painful scars of the bilateral feet, and assigned a 10 percent rating, pursuant to DC 7804, due to pain.  The Board notes that the rating schedule for evaluating scars was revised and amended in 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  Because the Veteran's claim was received after October 23, 2008 (the effective date of the revisions), the revised criteria will be applied in this case.  

Under DC 7804, one or two superficial scars that are unstable or painful on examination warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where there is frequent loss of the covering of skin over the scar.  Id.

The Veteran contends he should be entitled to an initial rating in excess of 10 percent for his service-connected painful scars of the feet. On a VA examination in July 2014, it was noted that the Veteran had scars of the bilateral feet, secondary to corn and callus excisions in service, and he reported having pain to the scar area of both feet.  Examination revealed that the right foot scar was deep, non-linear, and 2.5 cm. x 1.5 cm. in size, and that the scars on the left foot were deep, non-linear, and 1.5 x 0.6 and 1.2 x 0.6 in size.  The two scars were not unstable and did not have frequent loss of covering of the skin over the scar. 

Based on the forgoing VA examination report, a July 2014 RO rating decision granted a 10 percent rating for painful scars of the feet.  VA examination reports and VA and private treatment records are otherwise silent for complaints or findings regarding these residual scars.  In considering whether a rating in excess of 10 percent is warranted, the Board notes that the competent evidence of record shows that there are actually three scars on the feet, resulting from corn and callus excisions in service, that are primarily manifested by complaints of pain.  As noted above, for a higher initial rating of 20 percent to be assigned, the competent evidence would need to show or approximate three or four scars that are unstable or painful.  38 C.F.R. § 4.7.  In light of the foregoing, an initial 20 percent rating is warranted for the Veteran's painful scars of the feet.  In order for a higher rating of 30 percent to be assigned, the competent evidence would need to show five or more scars that are unstable or painful, which has not been shown in the record.  

In summary, the Board concludes that the evidence of record supports the grant of an initial 20 percent rating, but no higher, for the service-connected painful scars of the bilateral feet, due to pain.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

4. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In May 2015, the Veteran's representative stated that the Veteran should be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321, and requested that his claims be referred to the Director of Compensation Service.  In October 2015, the Board remanded this matter and directed that the AOJ determine whether the Veteran's urethral stricture and right and left foot disorders warranted referral to the Under Secretary for benefits or the Director of Compensation Service for extraschedular consideration under 38 C.F.R. §3.321 (b)(1).  In the September 2016 SSOC, the RO determined that referral for extraschedular consideration was not warranted.  

In considering this case, the Board finds that the record does not show that the Veteran's service-connected right and left foot disabilities, urethral stricture, or painful scars, are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. §3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  There must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The Board concludes evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the Veteran's right and left foot disabilities, or his urethral stricture, or his painful scars associated with the bilateral foot disability, are inadequate.  In that regard, his foot symptoms, including pain on movement, weight-bearing, and non-weight bearing; as well as his swelling, fatigability, and flare-ups, and functional impairment due to pain, have all been contemplated by the schedular rating criteria (DC 5284), which specifically provides for disability ratings based on moderately severe impairment of the foot, and which provides for higher disability ratings for more severe impairment.  With regard to urethral stricture, the Veteran's symptoms include voiding dysfunction, which is contemplated by the schedular rating criteria (DC 7518) and which provides for higher disability ratings for more severe impairment.  With regard to his scars of the feet, the primary symptom of pain is contemplated by the schedular rating criteria (DC 7804), which provides for higher disability ratings for more severe impairment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

The Board acknowledges the Veteran's contentions that there is evidence in the record of marked interference with employment, that his urethral stricture and bilateral foot condition interfere with and prevent his ability to perform his job, and that there is evidence of symptoms, including occupational impairment, which are not contemplated by the rating criteria.  However, as noted above, the schedular criteria have been found adequate for rating his service-connected disabilities, thus, the Board need not move to the next step and determine whether an exceptional disability picture exhibits other related factors, such as marked interference with employment.  The Board also notes that the record does show that the Veteran's urethral stricture and bilateral foot condition have interfered with his ability to work, as this has been noted on VA examinations.  However, interference with work has been considered in assigning the current ratings, as disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155.  Moreover, the Veteran's claim that his service-connected disabilities prevent him from working is the basis for the claim for a TDIU rating which will be separately addressed herein. 

The Board notes that the Veteran also requested consideration of the collective effects of his service-connected disabilities as a basis for awarding an extraschedular rating.  On December 8, 2017, however, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  82 Fed. Reg. 57830.
V. Earlier Effective Date Claims

1. Earlier Effective Date for 40 Percent Rating for Urethral Stricture

The effective date of a grant of an increased evaluation is based upon a variety of factors, including the date of claim, date entitlement is shown, and finality of prior decisions.  See U.S.C. § 5110; 38 C.F.R. § 3.400.  U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400 (o)(2) provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The Court has held that 38 U.S.C. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400 (o)(1) applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400 (o)(2). 

The Court has made clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a). 

The Veteran contends he is entitled to an effective date earlier than June 7, 2005 for the assignment of the 40 percent disability rating for urethral stricture.  He contends he should be awarded a 40 percent rating, effective June 7, 2005.  In evaluating his claim, the Board must first identify the date of claim and then identify the date entitlement arose.  In an October 1996 rating decision, the RO granted service connection for post-operative residuals of urethral stricture, and assigned a 0 percent rating effective October 2, 1996.  

Received from the Veteran on June 7, 2005 was an informal claim (VA Form 21-4138) for an increased rating for the service-connected urethral stricture in which he requested to be scheduled for an examination to evaluate his urethral stricture; this document was dated May 28, 2005.  The Veteran also submitted a letter, received June 7, 2005, in which he reported he had received medical examinations scheduled for April 18, 2005 and June 8, 2005, which covered his feet and psychology, but indicated "it does not cover urethral stricture complication yet I stated and written the problem down and forward to have included so some of the pain and plumbing can run and work more smoothly".  The Veteran requested he be advised as to what was needed to have his urethral stricture reviewed.  

Received from the Veteran on November 8, 2005 was a statement (VA Form 21-4138) dated May 28, 2005, in which he requested to be scheduled for an examination to evaluate his urethral stricture.  By October 2011 rating decision, the RO granted an increased, 40 percent rating for urethral stricture, effective from June 7, 2005.  

As noted above, the Veteran's increased rating claim was received on June 7, 2005.  Thereafter, competent medical evidence showing an increase in severity of the Veteran's service-connected urethral stricture was not received until the November 2010 VA examination, when it became factually ascertainable that the Veteran's urethral stricture had increased in severity.  Thus, a date prior to June 7, 2005, the date of receipt of the Veteran's informal increased rating claim, is not warranted.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  The Board also finds that there is no evidence of record, including treatment records, which can be construed as a formal or informal claim for an increased rating dated prior to June 7, 2005.  38 C.F.R. §§ 3.155, 3.157.

Accordingly, the Board finds no basis in the law or facts in this case for an effective date earlier than June 7, 2005, for the grant of a 40 percent rating for urethral stricture.  Therefore, the Veteran's claim for an earlier effective date for the increased 40 percent rating must be denied.  See 38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

2. Earlier Effective Date for Service Connection for Painful Scars

The Veteran essentially contends he should be entitled to an effective date earlier than June 9, 2014, for the grant of service connection for painful scars associated with his bilateral foot disorder.

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from service or date entitlement arose, if the claim is received within one year after separation service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C. § 5101 (a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, supra.

The record reflects that the Veteran did not file (and has not indicated he filed) a claim for scars within one year of service.  Accordingly, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.400.  

Review of the record, however, shows that the Veteran did not file a formal or informal claim for service connection for scars associated with his service-connected bilateral foot disability, and has not contended otherwise.  Rather, review of the record shows that on the VA examination dated June 9, 2014, it was first noted that the Veteran had scars on the feet, which were healed calluses or corns that had been scrapped.  Service connection had already been granted for right and left foot disorders, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the feet (corn and calluses), effective from June 12, 1992, but there was no indication that a claim for service connection for scars associated with these disabilities had been filed.  The Veteran contends he should be entitled to an earlier effective date, claiming his painful scars were present prior to June 9, 2014.  He has not, however, presented any additional argument in this regard nor has he identified any records which he believes to have been an informal claim for service connection for scars of the feet.  A review of the record shows that no communication was ever filed prior to June 2014 indicating the Veteran's intent to apply for service connection for scars of on his feet.  38 C.F.R. § 3.155.  

Because service connection for scars of the feet had not been granted prior to June 2014, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, the mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).  As noted above, however, the effective date of the award will be the date of receipt of the claim (herein, June 9, 2014), or the date entitlement arose (arguably the date of the VA examination on June 9, 2014), whichever is later.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.400.  Thus, the Board concludes that an effective date earlier than May 4, 2010, for the grant of service connection for left ear hearing loss, is not warranted.


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for major depression, having been received; the appeal is granted to this extent only.
Service connection for diabetes mellitus is denied.

An initial rating in excess of 20 percent for a right foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot, is denied. 

An initial rating in excess of 20 percent for a left foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot, is denied.

A rating in excess of 40 percent, prior to June 9, 2014, for urethral stricture is denied.

A rating in excess of 60 percent, effective from June 9, 2014, for urethral stricture is denied.

An initial 20 percent rating for painful scars of the feet is granted, subject to the law and regulations governing the award of monetary benefits.

An effective date earlier than June 7, 2005, for a 40 percent rating for urethral stricture, is denied.

An effective date earlier than June 9, 2014, for the grant of service connection for painful scars, associated with the Veteran's bilateral foot disorder, is denied.


REMAND

1. Bilateral Hearing Loss

The Veteran contends he has bilateral hearing loss as a result of exposure to excessive noise in service.  He reported that during service his duties were as an Engineman 3rd class and that he was exposed to noise while working in the engine room.  He reported that during service he fired weapons with his right hand, did not use any hearing protection, and did not require a hearing conservation program.  

Service personnel records show that the Veteran's specialty was "EN-0000" and his related civilian occupation was engine mechanic.  Service treatment records reflect that he exhibited hearing within normal limits on audiological testing on a service entrance examination in1972, a separation examination in August 1975, an entrance examination in October 1976, and a separation examination in November 1978.  

Review of the record shows that VA has conceded that the Veteran had excessive noise exposure in service.  In that regard, service connection was granted for tinnitus based on the Veteran's noise exposure in service.  Further, VA audiological testing in May 2016 confirmed that he has hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  

On a VA examination in May 2016, the examiner opined that the Veteran's bilateral hearing loss was not caused by service.  For rationale, the examiner indicated that the Veteran's entrance, periodic, and separation audiograms showed normal hearing sensitivity in both ears.  The examiner noted that the Veteran separated from service with normal hearing sensitivity in both ears, and that there was no medical evidence, post- service and prior to VA testing in 2015, which would support the Veteran's claim of hearing loss as a result of noise exposure during service.  The examiner opined that due to the lack of evidence, the Veteran's current hearing loss was less likely than not related to service. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, after reviewing the 2016 VA examination report, the Board concludes that the opinion is inadequate, as the examiner based the opinion on a finding that the Veteran had normal hearing sensitivity during and at separation from service.  In addition, it was not noted on the examination report when the Veteran reported his hearing loss began, nor did the examiner note whether he had any noise exposure after service.  Thus, the matter should be remanded in order to obtain another VA examination and opinion.  In obtaining an additional VA examination with opinion, the examiner should specifically be advised that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The VA examiner also should be advised as to the Veteran's competency to report lay-observable events (exposure to noise) and on the presence of symptoms (hearing loss), and should again be asked to render an opinion, with supporting rationale, as to whether the Veteran's hearing loss may be related to noise exposure in service.

2. Psychiatric Disorder, to include Major Depression and PTSD

The Veteran contends he has a psychiatric disorder related to service.  He contends that his depression had an onset in service and that his PTSD is related to stressor events in service.  He has alternatively contended that his service-connected disabilities worsen his depression and PTSD. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

After reviewing the record, the Board concludes that further evidentiary development is needed to address the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, on a direct and secondary basis.  In that regard, it is necessary to afford the Veteran a VA examination regarding the probable etiology of any current acquired psychiatric disorder, to include PTSD and depression.  See McLendon v. Nicholson,  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).

3. Right and Left Ankles

The Veteran contends he has current right and left ankle disorders related to service, and contends he has had ankle problems since service. Service treatment records show that in January 1977 he was treated for a sprained left ankle.  A VA treatment record dated in November 2013, shows that the Veteran was diagnosed with a right ankle sprain.  In a VA surgery outpatient note dated in December 2014, the Veteran reported he had ankle issues since he was in service over 20 years prior.  A bilateral ankle instability and posterior tibial tendonitis was assessed.  

As noted above, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, supra.  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.   Thus, considering the record on appeal, a VA examination/opinion is in order to address whether the Veteran has right and/or left ankle conditions related to service.  

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim for a TDIU rating must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify any relevant medical records regarding his bilateral hearing loss, psychiatric disorder, and right and left ankle disabilities.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records from all the sources listed by the Veteran which are not already on file.  Negative replies should be requested.

2. After all available and additional records are associated with the claims file, schedule the Veteran for a VA examination/supplemental opinion regarding his claim for service connection for hearing loss.  The claims folder must be made available to the examiner for review.  The examiner should obtain information from the Veteran regarding any noise exposure before, during, and after service, and whether he used hearing protection.  The examiner should be advised as to the Veteran's competency to report lay-observable events (i.e., exposure to noise) and to report on the presence of symptoms (i.e., hearing loss).  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss had its onset in service or is causally related to excessive noise exposure in service.  The examiner must explain the rationale for any opinion(s) given.  If unable to provide an opinion without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

3. After all available and additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether he has a psychiatric disorder, to include major depression or PTSD, that is related to service, or is related to or aggravated by a service-connected disability.  The claims folder must be made available to the examiner for review.  
a. If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether the Veteran's claimed stressors, are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted. 

b. For each psychiatric disorder other than PTSD which is identified and diagnosed, the examiner should be asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any such psychiatric disorder had an onset in service, or is otherwise related to service, or is related to or aggravated by a service-connected disability.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

4. After all available and additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to determine the nature and probable etiology of any right ankle condition and any left ankle condition.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should be asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any right ankle condition or left ankle condition had an onset in service or is causally related to service, or is related to or aggravated by a service-connected disability. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

5. Thereafter, all issues remaining on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with an SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


